DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04-20-21 have been fully considered but they are not persuasive. The examiner has reviewed applicants’ remarks with regards the emergency operation as recited in Indep claims 1 and 20(new claim excluding susbsystem for the individual wheel drives) where the emergency operation was highlighted in the rejection as being the wheel skid emergency that may arise in certain hazardous road conditions. The wheel and axle configuration is provided for and each wheel has a motor and control.  The energy source is shared as both wheels have access to combustion and battery sources.
Re claim 20, the new claim has deleted recitation for the susbsystem which was part of the previous claim 1, albeit with the limitations of claim 14 only, it also does not include claims 13 and 3.  Thus, as amended, the examiner is relying on the controller programming to allow for operational control during the emergency wheel slip during skid and thus maintaining control of vehicle and recuperating energy, etc.
An interview is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4,5,6, 8-11, 12, 15,  16, 17, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et la(US 6,295,487) of record.

The reference to Ono et al discloses a EV/Hybrid vehicle with electrical traction drive system control, see figure below, where two  wheel drives(1,2) are controlled independently from each other and  where the wheel drives are configured to function redundantly, that is where any wheel skid/excess rotation/redundant spin allows for the recuperation of energy to the battery separate data bus path(DB1) note two control lines running to control linkage for drive control via central axial controller and wheel motor(13).
Please see abstract:



    PNG
    media_image1.png
    485
    813
    media_image1.png
    Greyscale


“ABSTRACT: 
 
   A hybrid vehicle (1) including an internal combustion engine and electric 
motors and selectively uses them as a running drive source according to a 
running state.  When one of wheels (5) driven by an engine (7) skids to rotate 
excessively, a motor (13) connected to that wheel is caused to make a 

made insufficient due to the skid is compensated by driving another wheel (4) 
by a motor (12) of another wheel by using electric energy recovered by the 
regenerative operation. “


The reference does not specifically talk about an emergency operation function, however, the reference does suggest that the wheels, as noted above, may skid and this skidding could be a result of an emergency operating function where the vehicle is trying to get traction in environmental conditions, such as on slick roads, or in snow, mud, icy conditions where that is classified as emergency operations. The excessive wheel spin is then used advantageously to recuperate some energy via battery sink/sources as part of the regenerative system. THIS WOULD include use of controller programming software updates by manufacturer download(retrofit)/or inherent learning algorithm to allow for the desired results in unexpected situations(See col 26, last para, line 63- col. 27, line 21:).
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Hybrid EV vehicle, with electrical traction drive, as noted above, in Ono et al would find operational use in normal and emergency scenarios, where excessive wheel rotation, redundant functionality(excess rotation) allow for a recuperation of energy to be beneficial as a result of such individual wheel  drives.
 



Re claims 8-11: See col 26, last para, line 63- col. 27, line 21:
Where the reference describes the accelerator pedal throttle angle and variable electric current(inc/dec) for the individual wheel drives. This is based on wheel spin, for example. To allow for a more symmetrical traction, that is, preventing the excess rotation from continuing while at the same time allowing energy recuperation
“…(160)   In the HEV mode, the revolutions of the engine E are transmitted to the 
clutch 104, the one-way clutch 105, the transmission 106, the differential gear 
107 and the CV joints 108 so to drive to rotate the rear wheels 103 as 
described above. 
 
(161)   In the HEV mode, the throttle opening angle is variable according to 
the stepped-on quantity of the accelerator pedal by the driver, and when the 
electric motors Mare used together, the electric current values of the electric 
motors M are also variable according to the stepped-on quantity of the 
accelerator pedal by the driver, but a magnitude of change is calculated by a 
controller so to produce an appropriate rotation driving force. 
 
(162)   In the EV mode, the electric current values of the electric motors M 
are variable according to the stepped-on quantity of the accelerator pedal by 
the driver, and an optimum rotation driving force is output according to the 
calculation made by the controller. 
 
(163)   In both the HEV mode and the EV mode, when the vehicle is running, for 
example, a long downward slope, the rotations of the front and rear wheels 102, 
103 are converted from the kinetic energy into the electric energy by using the 
electric motors M, M as the generators, and the electricity generated by the 
electric motors M, M can be charged into the storage batteries B. When the 
regeneration of electric power is used, excessive energy can be recovered, so 
that the energy efficiency of the vehicle is improved. ..”
 
Re claim 12: as shown in figures 5 and 10, the control for direction of travel is allowed via the gear shift which allows selection if one wheel is spinning and no traction is possible for HEV /EV mode operation. 
Re claims 16, 17 and 18: the controller(motor control) serves as the place where the control algorithm is stored as software for calculating the optimum rotation driving force, for example, as parameters are directed to the controller such as the accelerator pedal positon and wheel spin and thus safely avoid damage to the motors, for example.
See col. 8, lines 16-22:
“..(79)   As described above, the operation according to the above inventions is 
an electrical operation of the electric motor, so that the response is quick, 
and the secure measures can be taken.  Thus, the spin can be remedied securely 
and quickly.  Therefore, when the engine is driven at a relatively high speed, 
stable running can be made, running performance can be improved, and it is 
favorable in view of safety. “

Allowable Subject Matter
Claims  7, 13, 14  and 19   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849